                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JULIA LARA,

       Plaintiff,

v.                                                                      Civ. No. 18-407 MV/GJF

CITY OF ROSWELL, et al.,

       Defendants.

                     ORDER SETTING SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference will be

conducted in accordance with Federal Rule of Civil Procedure 16(a)(5).

       IT IS THEREFORE ORDERED that all parties and their lead trial counsel shall

appear before me at the United States Courthouse, 500 N. Richardson, Roswell, New Mexico,

on February 6, 2019, at 10:00 a.m. An insured party or an uninsured corporate party shall appear

by a representative with full and final authority to discuss and enter into a binding settlement.

This requirement cannot be satisfied by sending a local representative if the appropriate

representative resides in another state. Nor can it be satisfied by sending a corporate representative

who must still seek final authority from other corporate personnel not physically present at the

conference. See D.N.M.LR-Civ. 16.2(c). A party’s personal appearance is intended to increase

the efficiency and effectiveness of the settlement conference by reducing the time for

communication of offers and expanding the ability to explore options for settlement. A party’s

request to be excused must be made in writing five (5) calendar days before the conference. See

D.N.M.LR-Civ. 16.2(d).

       Experience teaches that settlement conferences are often unproductive unless the parties

have exchanged demands and offers before the conference and made a serious effort to settle the
case on their own. Accordingly, by January 16, 2019, plaintiff’s 1 counsel shall send defense

counsel a letter that sets forth at least the following information: (a) a brief summary of the

evidence and legal principles that plaintiff asserts will establish liability; (b) a brief explanation of

why damages or other relief would be granted at trial; (c) an itemization of any claimed damages,

including any special damages - i.e., damages for pecuniary losses, such as past medical expenses,

lost wages, or property damages - in the exact dollar amount plaintiff is claiming for each category;

and (d) a settlement demand.

         By January 23, 2019, defense counsel shall send plaintiff’s counsel a letter setting forth

at least the following information: (a) any points in plaintiff’s letter with which the defense agrees;

(b) any points in plaintiff’s letter with which the defense disagrees, with references to supporting

evidence and legal principles; and (c) a settlement offer. If a release or a settlement agreement

is contemplated, defense counsel shall include a proposed form of release with the

counteroffer. 2 If defendant disagrees with the amount of special damages plaintiff has claimed,

defendant’s counteroffer must state the dollar amount defendant believes to be correct for each

category. For example, if plaintiff claims $1,000 in past medical expenses, and defendant believes

the correct amount of past medical expenses is $500, defendant’s letter must clearly state that

plaintiff’s past medical expenses amount to $500. It is insufficient to merely say, “defendant

disagrees that plaintiff has $1,000 in past medical expenses.”

         If a dispute about special damages exists, counsel shall: (1) meet in person or telephonically

before the settlement conference to try to resolve the dispute (an exchange of emails or


1
  The words “plaintiff” and “defendant” include the plural form of the words if the case involves multiple plaintiffs
and/or defendants. The attorney for each plaintiff and defendant must comply with the terms of this order. If an
attorney represents more than one plaintiff or defendant, the attorney must comply with the terms of this order with
respect to each of his/her clients.
2
  If there are disputes about the language of the release or the settlement agreement, the parties are ordered to alert
the Court to the disputes in their confidential letters to the Court that are described infra.
correspondence is insufficient); and (2) if the dispute cannot be resolved, counsel must bring all

documentation supporting his or her position on special damages to the conference.

         These letters typically should not exceed five (5) pages, and counsel must ensure that each

participant reads the opposing party’s letter before the settlement conference. If settlement

authority for defendant is provided by a committee, defendant must ensure that the committee

reviews plaintiff’s letter before finalizing settlement authority. Those attending the conference

or reviewing the letters exchanged must treat as confidential the information discussed and offers

made by other participants before and during the conference. 3

         At least seven (7) calendar days before the conference, plaintiff’s counsel shall provide

me copies of the letters exchanged between the parties. In addition, each party must provide me,

in confidence, a letter (typically no more than seven (7) pages) containing a brief summary of the

facts; analysis of the applicable law, including evidentiary issues; strengths and weaknesses of the

case; status of discovery; identification of pending motions; an itemization of damages or relief

requested; status of settlement negotiations to date; and the names of those who will attend the

conference and in what capacity. This confidential letter must not be a mere restatement of the

letter served on opposing counsel. All matters communicated to me in the confidential letter will

be kept confidential, and will not be disclosed to any other party, or to the trial judge. Once I read

the letters provided, I likely will have ex parte pre-settlement telephone conferences with counsel

to obtain additional information to assist my efforts to facilitate settlement.

         Furthermore, if any party has any video or audio recordings of the incident upon which this

action is based, that party must send me a copy of the recording at least seven (7) calendar days

before the conference. Parties should also consider sending me copies of any other materials that


3
 This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence of
a binding settlement agreement, or as otherwise required by law.
can enhance my preparation, including photographic or documentary evidence, discovery

responses, or deposition excerpts. The parties shall submit these letters and other materials to me,

preferably by e-mail, (gfproposedtext@nmcourt.fed.us), or by mail, as long as the materials arrive

in my chambers by the above deadline. It is not necessary to send an original if a document is sent

by e-mail.

         At the settlement conference, counsel should be prepared to discuss the factual and legal

highlights of their cases. Separate confidential caucuses will be held with each party and the

party’s representative. 4 Attached is an outline for counsel to review with their clients before the

settlement conference to make the best use of the time allotted.

         In the days immediately preceding the settlement conference, if any party believes for any

reason that negotiation attempts would not be fruitful at the time set for the conference (for

example, insufficient discovery or a need to wait on the resolution of a dispositive motion), the

parties should contact my chambers to schedule a status conference to discuss the concern.

         IN SUMMARY:

         Plaintiff’s letter due to defendant:                                              January 16, 2019

         Defendant’s letter due to plaintiff:                                              January 23, 2019

         All letters (and other materials) due to Court:                                   January 30, 2019 5

         IT IS SO ORDERED.



                                                      _______________________________________
                                                      THE HONORABLE GREGORY J. FOURATT
                                                      UNITED STATES MAGISTRATE JUDGE

4
  Should a party require language translation or interpreting services, such services must be provided by the party
and/or counsel at their expense. Such services are not provided by the Court in civil cases.
5
  A $100 fine for each day a party misses any of the above deadlines may be assessed unless a request for an extension
is approved by the Court.
                      SETTLEMENT CONFERENCE PREPARATION

In negotiations, the party that is best prepared usually obtains the best result. Because settlement
conferences can be more efficient and productive if all parties and counsel are prepared, the
following are some areas to consider to aid in the effectiveness of this settlement conference.

A.     FORMAT

       1.      Parties with ultimate settlement authority must be personally present.

       2.      The Court will use a mediation format and private caucusing with each side. The
               judge may address your client directly.

B.     ISSUES

       1.      What issues (in and outside of this lawsuit) need to be resolved? What are the
               strengths and weaknesses of each issue? What is your most persuasive argument?

       2.      What remedies are available resulting from this litigation or otherwise?

       3.      Is there any ancillary litigation pending/planned which affects case value?

       4.      Do you have enough information to value the case? If not, how are you going to
               get more information before the conference?

       5.      Do attorney’s fees or other expenses affect settlement? Have you communicated
               this to the other side?

C.     AUTHORITY

       1.      Are there outstanding liens? Have you verified amounts and whether they are
               negotiable? Do you need to include a representative of the lien holder? If so,
               contact the Court immediately.

       2.      Is there valid insurance coverage? In what amount? If coverage is at issue, or the
               amount/type affects settlement value, have you notified the other side? Do you
               need to include the representative from more than one company/carrier? If so,
               notify the Court immediately.
D.   NEGOTIATIONS

     1.   Where have your last discussions ended?

     2.   Can you have any discussions before the settlement conference to make it proceed
          more efficiently?

     3.   What value do you want to start with? Why? Have you discussed this with your
          client?

     4.   What value do you want to end with? Why? Have you discussed this with your
          client? Is it significantly different from values you have placed on this case at other
          times?

     5.   Is there confidential information which affects case value? Why shouldn’t it be
          disclosed? How can the other side be persuaded to change value if that party
          doesn’t have this information?

     6.   What happens if you don’t settle the case at the conference? What is your best
          alternative to a negotiated settlement? Why?

E.   CLOSING

     1.   Have you discussed settlement formats with your client? Does the client
          understand structured settlements, annuities, and Rule 68 offers to compromise?

     2.   How soon could checks/closing documents be received?

     3.   If settlement is not reached, and further discovery is needed, what is your plan for
          continued settlement discussions? Do you want Court involvement in these talks?

     4.   If settlement is not reached, please be prepared to discuss it again at the Final
          Pretrial Conference.
